Exhibit C

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (“Agreement”) is entered into as of April 15,
2004, between Star Scientific, Inc., a Delaware corporation with offices at 801
Liberty Way, Chester, Virginia 23836 (the “Company”) and the Purchasers set
forth on the signature page hereto (the “Purchasers”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Securities Purchase Agreement, dated on or about the
date hereof, by and between the Company and the Purchasers (the “Purchase
Agreement”), the Company has agreed to sell and issue to the Purchasers, and the
Purchasers have agreed to purchase from the Company, 142,857 shares (the “Common
Shares”) of the common stock, par value $0.0001 per share (the “Common Stock”)
of the Company subject to the terms and conditions set forth therein; and

 

WHEREAS, pursuant to the Purchase Agreement, upon the effectiveness of the
registration of the Common Shares pursuant to this Agreement and for a period of
30 days thereafter, the Purchasers shall have the option (the “Option”) to
purchase an additional 134,048 shares (the “Option Shares” and together with the
Common Shares, the “Shares”) of Common Stock on the same terms and conditions
set forth in the Purchase Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Purchase Agreements and
this Agreement, the Company and each Purchaser agree as follows:

 

1. Certain Definitions. Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the Purchase Agreements. As used in
this Agreement, the following terms shall have the following respective
meanings:

 

“Closing” and “Closing Date” shall mean the Closing and Closing Date with
respect to the purchase of the Common Shares.

 

“Commission” or “SEC” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

 

“Exercise Period” shall have the meaning ascribed to it in the Purchase
Agreement.

 

“Holder” and “Holders” shall include the Purchasers and any transferee or
transferees of Registrable Securities which have not been sold to the public to
whom the registration rights conferred by this Agreement have been transferred
in compliance with this Agreement and the Purchase Agreement.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 2

 

“Registrable Securities” shall mean: (i) the Common Shares and the Options
Shares (without regard to any limitations on beneficial ownership contained in
the Purchase Agreement) issued or issuable to each Holder upon exercise of the
Option; (ii) securities issued or issuable upon any stock split, stock dividend,
recapitalization or similar event with respect to the foregoing; and (iii) any
other security issued as a dividend or other distribution with respect to, in
exchange for or in replacement of the securities referred to in the preceding
clauses, except that any such Shares or other securities shall cease to be
Registrable Securities when (x) they have been sold to the public or (y) they
may be sold by the Holder thereof under Rule 144(k).

 

“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement (such
amount not to exceed $5,000 in the aggregate), including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, and blue sky fees and expenses, reasonable fees and
disbursements of counsel to Holders (using a single counsel selected by a
majority in interest of the Holders) for a review of the Registration Statement
and related documents, and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company, which shall be paid in any event by the Company).

 

“Registration Statement” shall have the meaning set forth in Section 2(a)
herein.

 

“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.

 

“Securities Act” or “Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and transfer taxes applicable to the sale of Registrable Securities and all fees
and disbursements of counsel for Holders not included within “Registration
Expenses”.

 

2. Registration Requirements. The Company shall use its best efforts to effect
the registration of the resale of the Registrable Securities (including, without
limitation, the execution of an undertaking to file post-effective amendments,
appropriate qualification under applicable blue sky or other state securities
laws and appropriate compliance with applicable regulations issued under the
Securities Act) as would permit or facilitate the resale of all the Registrable
Securities in the manner (including manner of sale) and in all states reasonably
requested by the Holder. Such best efforts by the Company shall include, without
limitation, the following:

 

(a) The Company shall, as expeditiously as possible after the Closing Date:

 

(i) But in any event within 24 days of the Closing (the “Filing Deadline”),
prepare and file a registration statement with the Commission pursuant to Rule
415 under the Securities Act on Form S-3 under the Securities Act (or in the
event that the Company is ineligible to use such form, such other



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 3

 

form as the Company is eligible to use under the Securities Act provided that
such other form shall be converted into an S-3 as soon as Form S-3 becomes
available to the Company) covering resales by the Holders as selling
stockholders (not underwriters) of the Registrable Securities and, to the extent
practicable, no other securities other than shares of Common Stock issued
pursuant to (A) the Securities Purchase Agreement dated as of March 25, 2004,
between the Company and Manchester Securities Corp., and the shares of Common
Stock issuable upon conversion of the convertible debentures and exercise of the
warrants issued in connection therewith, (B) the Restated Non-Circumvention and
Finder’s Fee Agreement dated March 24, 2004, including shares issued upon
exercise of warrants issued in connection therewith, and (C) securities purchase
agreements entered into by the Company and purchasers substantially
contemporaneously with this Agreement (including pursuant to any option to
purchase Common Stock contained therein) (the “Registration Statement”), which
Registration Statement, to the extent allowable under the Securities Act and the
rules promulgated thereunder (including Rule 416). The number of shares of
Common Stock initially included in such Registration Statement shall be no less
than (x) 100% of the Common Shares acquired by Purchasers pursuant to the
Purchase Agreement, and (y) to the extent permitted by the forms, rules and
regulations of the Commission, 100% of the Option Shares issuable upon exercise
of the Option in full pursuant to the Purchase Agreement. Nothing in the
preceding sentence will limit the Company’s obligations to reserve shares of
Common Stock pursuant to Section 3.3 of the Purchase Agreement. Thereafter the
Company shall use its best efforts to cause such Registration Statement and
other filings to be declared effective as soon as possible, and in any event
prior to 69 days (or, if the SEC elects to review the Registration Statement,
129 days) following the Closing Date (the “Effectiveness Deadline”). Without
limiting the foregoing, the Company will promptly respond to all SEC comments,
inquiries and requests, and shall request acceleration of effectiveness at the
earliest possible date. The Company shall provide the Holders reasonable
opportunity to review any such Registration Statement or amendment or supplement
thereto prior to filing.

 

(ii) Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.

 

(iii) Furnish to each Holder such numbers of copies of a current prospectus
conforming with the requirements of the Act, copies of the Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Holder may reasonably require
in order to facilitate the disposition of Registrable Securities owned by such
Holder.



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 4

 

(iv) Register and qualify the securities covered by such Registration Statement
under the securities or “Blue Sky” laws of all domestic jurisdictions, to the
extent required; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

 

(v) Notify each Holder immediately of the happening of any event (but not the
substance or details of any such events unless specifically requested by a
Holder) as a result of which the prospectus (including any supplements thereto
or thereof) included in such Registration Statement, as then in effect, includes
an untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and use its best efforts to
promptly update and/or correct such prospectus.

 

(vi) Notify each Holder immediately of the issuance by the Commission or any
state securities commission or agency of any stop order suspending the
effectiveness of the Registration Statement or the threat or initiation of any
proceedings for that purpose. The Company shall use its best efforts to prevent
the issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible time.

 

(vii) Permit counsel to the Holders to review the Registration Statement and all
amendments and supplements thereto within a reasonable period of time (but not
less than two (2) full Trading Days prior to each filing and will not request
acceleration of the Registration Statement without prior notice to such counsel.

 

(viii) List the Registrable Securities covered by such Registration Statement
with all securities exchange(s) and/or markets on which the Common Stock is then
listed and prepare and file any required filings with the Principal Market.

 

(b) Set forth below in this Section 2(b) are (I) events that may arise that the
Purchasers consider will interfere with the full enjoyment of their rights under
this Agreement and the Purchase Agreement (the “Interfering Events”), and (II)
certain remedies applicable in each of these events.

 

Paragraphs (i) through (iii) of this Section 2(b) describe the Interfering
Events, provide a remedy to the Purchasers if an Interfering Event occurs.

 

Paragraph (iv) provides, inter alia, that the each Purchaser has the right to
specific performance.

 

The preceding paragraphs in this Section 2(b) are meant to serve only as an
introduction to this Section 2(b), are for convenience only, and are not to be
considered in applying, construing or interpreting this Section 2(b).



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 5

 

(i) Delay in Effectiveness of Registration Statement.

 

In the event that such Registration Statement has not been declared effective
by: (x) the Effectiveness Deadline if the SEC does not elect to review the
Registration Statement or (y) within 129 days of the Closing Date, if the SEC
elects to review the Registration Statement, or the Company at any time fails to
issue unlegended Registrable Securities to the extent required by Article V of
the Purchase Agreement, then the Company shall pay each Holder (other than (i)
in the case of a Registration Statement not declared effective, a Holder of
Registrable Securities that the Company could exclude from registration in
accordance with Section 9 and (ii) in the case of a failure to issue unlegended
certificates in accordance with the Purchase Agreement, a Holder that is not a
party to, including as a permitted assignee bound to, the Purchase Agreement) a
Monthly Delay Payment (as defined below) with respect to each successive 30-day
period (or portion thereof appropriately prorated) thereafter that effectiveness
of the Registration Statement is delayed or failure to issue such unlegended
Registrable Securities persists.

 

(B) Subject to subsection (C)(II) below, as used in this Agreement, a “Monthly
Delay Payment” shall be a cash payment equal to 1% of the amount equal to (x)
the Per Share Purchase Price (as defined in the Purchase Agreement) multiplied
by (y) the sum of the number of Shares that are Registrable Securities and held
by the applicable Holder. Payment of the Monthly Delay Payments shall be due and
payable from the Company to such Holder on the later of (I) the end of the
applicable 30-day period or portion thereof and (II) 5 business days after
demand therefor.

 

(C) Notwithstanding the foregoing, (I) there shall be excluded from the
calculation of the number of days that the Registration Statement has not been
declared effective the delays which are solely attributable to delays in a
Purchaser providing information required for the Registration Statement and (II)
the aggregate amount of Monthly Delay Payments payable to a Purchaser pursuant
to this Agreement shall not exceed ten (10) times the amount of Monthly Delay
Payment calculated for such Purchaser pursuant to subsection (B) above.

 

(ii) Blackout Periods. In the event the Registration has become effective and,
afterwards, any Holder’s ability to sell Registrable Securities under the
Registration Statement is suspended for more than (i) 30 days in any 90-day
period or (ii) 60 days in any calendar year (“Suspension Grace Period”),
including without limitation by reason of any suspension or stop order with
respect to the Registration Statement or the fact that an event has occurred as
a result of which the prospectus (including any supplements thereto) included in
such Registration Statement then in effect includes an untrue statement of
material fact or omits to state a material fact required to be stated therein or



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 6

 

necessary to make the statements therein not misleading in light of the
circumstances then existing (a “Blackout”), then the Company shall provide to
each Holder a Monthly Delay Payment for each 30-day period or portion thereof
(appropriately prorated) from and after the expiration of the Suspension Grace
Period, on the terms set forth in Section 2(b)(i)(B) above.

 

(iii) No Listing; Premium Price Redemption for Delisting of Class of Shares.

 

(A) In the event that the Company fails, refuses or for any other reason is
unable to cause the Registrable Securities covered by the Registration Statement
to be listed with the Principal Market or one of the other Approved Markets (as
defined in the Purchase Agreement) at all times during the period (“Listing
Period”) from the date (“Effectiveness Commencement Date”) which is the earlier
of the effectiveness of the Registration Statement and the 69th day following
the Closing Date (or the 129th day if the SEC elects to review the Registration
Statement) until such time as the registration period specified in Section 5
terminates, then the Company shall provide to each Holder a Monthly Delay
Payment, for each 30 day period or portion thereof (appropriately prorated)
during which such listing is not in effect.

 

(B) In the event that shares of Common Stock of the Company are not listed on
any of the Approved Markets at all times following the Closing Date, or are
otherwise suspended from trading and remain unlisted or suspended for 3
consecutive days, then the Company shall provide to each Holder a Monthly Delay
Payment for each 30-day period or portion thereof (appropriately prorated)
during which such listing is not in effect.

 

(C) Notwithstanding the above in this Section 2(b)(iii), the aggregate amount
payable to a Purchaser under this Section 2(b)(iii) shall not exceed the product
of multiplying the Monthly Delay Payment times nine (9)

 

(iv) Cumulative Remedies. The Monthly Delay Payments provided for above are in
addition to and not in lieu or limitation of any other rights the Holders may
have at law, in equity or under the terms of the Purchase Agreement and this
Agreement, including without limitation, the right to monetary contract damages
and specific performance. Each Holder shall be entitled to specific performance
of any and all obligations of the Company in connection with the registration
rights of the Holders hereunder.

 

(c) If the Holder(s) intend to distribute the Registrable Securities by means of
an underwriting, the Holder(s) shall so advise the Company. Any such
underwriting may only be administered by nationally or regionally recognized
investment bankers reasonably satisfactory to the Company.



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 7

 

(d) The Company shall enter into such customary agreements for secondary
offerings (including a customary underwriting agreement with the underwriter or
underwriters, if any) and take all such other reasonable actions reasonably
requested by the Holders in connection with any underwritten offering or when
the SEC has required that the Holders be identified as underwriters in the
Registration Statement in order to expedite or facilitate the disposition of
such Registrable Securities and in such connection:

 

(i) make such representations and warranties to the Holders and the underwriter
or underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in secondary offerings;

 

(ii) cause to be delivered to the sellers of Registrable Securities and the
underwriter or underwriters, if any, opinions of independent counsel to the
Company, on and dated as of the effective day (or in the case of an underwritten
offering, dated the date of delivery of any Registrable Securities sold pursuant
thereto) of the Registration Statement, and within ninety (90) days following
the end of each fiscal year thereafter, which counsel and opinions (in form,
scope and substance) shall be reasonably satisfactory to the Holders and the
underwriter(s), if any, and their counsel and covering such matters that are
customarily given to underwriters in underwritten offerings, addressed to the
Holders and each underwriter, if any;

 

(iii) cause to be delivered, immediately prior to the effectiveness of the
Registration Statement (and, in the case of an underwritten offering, at the
time of delivery of any Registrable Securities sold pursuant thereto), and at
the beginning of each fiscal year following a year during which the Company’s
independent certified public accountants shall have reviewed any of the
Company’s books or records, a “comfort” letter from the Company’s independent
certified public accountants addressed to each underwriter (including the
Holders, if the SEC has required them to be identified as underwriters in the
Registration Statement), if any, to the extent requested by such underwriters,
stating that such accountants are independent public accountants within the
meaning of the Securities Act and the applicable published rules and regulations
thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by letters of the independent
certified public accountants delivered in connection with secondary offerings;
such accountants shall have undertaken in each such letter to update the same
during each such fiscal year in which such books or records are being reviewed
so that each such letter shall remain current, correct and complete throughout
such fiscal year; and each such letter and update thereof, if any, shall be
reasonably satisfactory to such underwriters;

 

(iv) if an underwriting agreement is entered into, the same shall include
customary indemnification and contribution provisions to and from the
underwriters and procedures for secondary underwritten offerings; and



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 8

 

(v) deliver such documents and certificates as may be reasonably requested by
the Holders of the Registrable Securities being sold or the managing underwriter
or underwriters, if any, to evidence compliance with clause (i) above and with
any customary conditions contained in the underwriting agreement, if any.

 

(e) The Company shall make available for inspection by the Holders,
representative(s) of all the Holders together, any underwriter participating in
any disposition pursuant to a Registration Statement, and any attorney or
accountant retained by any Holder or underwriter, all financial and other
records customary for purposes of the Holders’ due diligence examination of the
Company and review of any Registration Statement, all SEC Documents (as defined
in the Purchase Agreement) filed subsequent to the Closing, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such representative, underwriter, attorney or accountant in connection with such
Registration Statement, provided that such parties agree to keep such
information confidential. Notwithstanding the foregoing, the foregoing right
shall not extend to any Holder (i) who is not a financial investor or entity or
(ii) who, itself or through any affiliate, has any strategic business interest
that would reasonably be expected to be in conflict with any business of the
Company or its subsidiaries.

 

(f) Subject to Section 2(b) above and to clause (i) below, the Company may
suspend the use of any prospectus used in connection with the Registration
Statement only in the event, and for such period of time as, (i) such a
suspension is required by the rules and regulations of the Commission or (ii) it
is determined in good faith by the Board of Directors of the Company that
because of valid business reasons (not including the avoidance of the Company’s
obligations hereunder), it is in the best interests of the Company to suspend
such use, and prior to suspending such use in accordance with this clause (ii)
the Company provides the Holders with written notice of such suspension, which
notice need not specify the nature of the event giving rise to such suspension.
The Company will use reasonable best efforts to cause such suspension to
terminate at the earliest possible date. This provision shall not affect the
right of Holders to receive Monthly Delay Payments pursuant to Section 2(b)
above.

 

(g) The Company shall file a Registration Statement with respect to any newly
authorized and/or reserved Registrable Securities consisting of Common Shares or
Option Shares described in clause (i) of the definition of Registrable
Securities within five (5) business days of any stockholders meeting authorizing
same and shall use its best efforts to cause such Registration Statement to
become effective within sixty (60) days of such stockholders meeting. If the
Holders become entitled, pursuant to an event described in clause (ii) and (iii)
of the definition of Registrable Securities, to receive any securities in
respect of Registrable Securities that were already included in a Registration
Statement, subsequent to the date such Registration Statement is declared
effective, and the Company is unable under the securities laws to add such
securities to the then effective Registration Statement, the Company shall
promptly file, in accordance with the procedures set forth herein, an additional
Registration Statement with respect to such newly Registrable Securities. The
Company shall use its best efforts to (i) cause any such additional Registration
Statement, when filed, to become effective under the Securities Act, and (ii)
keep such additional Registration Statement effective during the period
described in Section 5 below and cause such Registration Statement to become
effective within 90 days of



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 9

 

that date that the need to file the Registration Statement arose. All of the
registration rights and remedies under this Agreement shall apply to the
registration of the resale of such newly reserved shares and such new
Registrable Securities, including without limitation the provisions providing
for default payments contained herein.

 

(h) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective at all times during
the Registration Period (as defined below), and, during such period, comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement. In
the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the 1934 Act, the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

 

(i) Each Holder agrees by its acquisition of the Registrable Securities that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 2(a)(v) or 2(a)(vi), such Holder will forthwith
discontinue disposition of such Registrable Securities under the Registration
Statement until such Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement contemplated by Section 3(l),
or until it is advised in writing (the “Advice”) by the Company that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement.
The Company may provide appropriate stop orders to enforce the provisions of
this paragraph.

 

(j) If requested by a Holder, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as a Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by a Holder holding any Registrable
Securities.



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 10

 

(k) If a Purchaser exercises the Option and the Company issues Option Shares,
and the Option Shares were not registered pursuant to Section 2(a) above, then
all of the provisions of this Registration Rights Agreement shall apply to such
Option Shares, mutatis mutandis, as if they were Common Shares registered
pursuant to Section 2(a) above, with the following changes:

 

(i) References to the Closing and Closing Date shall refer to the last day of
the Exercise Period (the “Option Closing Date”).

 

(ii) References to the Effectiveness Deadline shall refer to 90 days from the
Option Closing Date if there is no SEC review, and 150 days from the Option
Closing Date if there is.

 

(iii) References to the Filing Deadline for the registration statement for the
Option Shares shall refer to forty-five (45) days from the Option Closing Date.

 

(iv) References in this Agreement to Common Shares shall be deemed to refer to
Option Shares.

 

(l) The Company agrees that until the Registration Statement filed pursuant to
Section 2(a) is declared effective by the SEC, it will not file any other
registration statements with the SEC.

 

3. Expenses of Registration. All Registration Expenses in connection with any
registration, qualification or compliance with registration pursuant to this
Agreement shall be borne by the Company, and all Selling Expenses of a Holder
shall be borne by such Holder.

 

4. Registration on Form S-3. The Company shall use its best efforts to remain
qualified for registration on Form S-3 or any comparable or successor form or
forms, or in the event that the Company is ineligible to use such form, such
form as the Company is eligible to use under the Securities Act, provided that
if such other form is used, the Company shall convert such other form to a Form
S-3 as soon as the Company becomes so eligible, provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement or Form S-3 covering the Registrable
Securities has been declared effective by the SEC.

 

5. Registration Period. In the case of the registration effected by the Company
pursuant to this Agreement, the Company shall keep such registration effective
until the earlier of (a) the date on which all the Holders have completed the
sales or distribution described in the Registration Statement relating thereto
or, (b) until such Registrable Securities may be sold by the Holders under Rule
144(k) (provided that the Company’s transfer agent has accepted an instruction
from the Company to such effect) (the “Registration Period”). Subject to Section
8 below, this Agreement shall be terminated automatically without further action
by any party hereto upon the expiration of the Registration Period.

 

6. Indemnification.

 

(a) Company Indemnity. The Company will indemnify and hold harmless each Holder,
each of its officers, directors, agents and partners, and each person
controlling each of the foregoing, within the meaning of Section 15 of the
Securities Act and the



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 11

 

rules and regulations thereunder with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each person who controls, within the meaning of
Section 15 of the Securities Act and the rules and regulations thereunder, any
underwriter, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any prospectus, offering
circular or other document (including any related registration statement,
notification or the like) incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
or any violation by the Company of the Securities Act or any state securities
law or in either case, any rule or regulation thereunder applicable to the
Company and relating to action or inaction required of the Company in connection
with any such registration, qualification or compliance, and will reimburse each
Holder, each of its officers, directors, agents and partners, and each person
controlling each of the foregoing, each such underwriter and each person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action, provided that the Company will not be liable in any
such case to a Holder to the extent that any such claim, loss, damage, liability
or expense arises out of or is based (i) on any untrue statement or omission
based upon written information furnished to the Company by such Holder or the
underwriter (if any) therefor and stated to be specifically for use therein or
(ii) the failure of a Holder to deliver at or prior to the written confirmation
of sale, the most recent prospectus, as amended or supplemented. The indemnity
agreement contained in this Section 6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent will
not be unreasonably withheld).

 

(b) Holder Indemnity. Each Holder will, severally and not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, officers, agents and partners,
and each underwriter, if any, of the Company’s securities covered by such a
registration statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, each other Holder (if any), and each of their officers,
directors and partners, and each person controlling such other Holder(s) against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such registration statement, prospectus,
offering circular or other document, or any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statement therein not misleading in light of the circumstances under which
they were made, and will reimburse the Company and such other Holder(s) and
their directors, officers and partners, underwriters or control persons for any
legal or any other expenses reasonably incurred in connection with investigating
and defending any such claim, loss, damage, liability or action, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such Holder
and stated to be specifically for use therein, and provided that the maximum
amount for which such Holder shall be liable under this indemnity shall not



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 12

 

exceed the net proceeds received by such Holder from the sale of the Registrable
Securities pursuant to the registration statement in question. The indemnity
agreement contained in this Section 6(b) shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities if such settlement
is effected without the consent of such Holder (which consent shall not be
unreasonably withheld).

 

(c) Procedure. Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 6 except to the extent
that the Indemnifying Party is materially and adversely affected by such failure
to provide notice. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such non-privileged information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

 

7. Contribution. If the indemnification provided for in Section 6 herein is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided therein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company on the one hand and any Holder on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Holder in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of any Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holder.

 

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 6(a) or 6(b) hereof had been available under the circumstances.

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Holders or the underwriters were treated as one entity for such
purpose) or by any other method



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 13

 

of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraphs. The amount paid or payable
by an Indemnified Party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraphs shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this section, no Holder or underwriter shall be required to
contribute any amount in excess of the amount by which (i) in the case of any
Holder, the net proceeds received by such Holder from the sale of Registrable
Securities pursuant to the registration statement in question or (ii) in the
case of an underwriter, the total price at which the Registrable Securities
purchased by it and distributed to the public were offered to the public
exceeds, in any such case, the amount of any damages that such Holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

8. Survival. The indemnity and contribution agreements contained in Sections 6
and 7 and the representations and warranties of the Company referred to in
Section 2(d)(i) shall remain operative and in full force and effect regardless
of (i) any termination of this Agreement or the Purchase Agreement or any
underwriting agreement, (ii) any investigation made by or on behalf of any
Indemnified Party or by or on behalf of the Company, and (iii) the consummation
of the sale or successive resales of the Registrable Securities.

 

9. Information by Holders. Each Holder shall promptly furnish to the Company
such information regarding such Holder and the distribution and/or sale proposed
by such Holder as the Company may from time to time reasonably request in
writing in connection with any registration, qualification or compliance
referred to in this Agreement, and the Company may exclude from such
registration the Registrable Securities of any Holder who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
The intended method or methods of disposition and/or sale (Plan of Distribution)
of such securities as so provided by such Purchaser shall be included without
alteration in the Registration Statement covering the Registrable Securities and
shall not be changed without written consent of such Holder. Each Holder agrees
that, other than ordinary course brokerage arrangements, in the event it enters
into any arrangement with a broker dealer for the sale of any Registrable
Securities through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, such Holder shall
promptly deliver to the Company in writing all applicable information required
in order for the Company to be able to timely file a supplement to the
Prospectus pursuant to Rule 424(b) under the Securities Act, to the extent that
such supplement is legally required. Such information shall include a
description of (i) the name of such Holder and of the participating broker
dealer(s), (ii) the number of Registrable Securities involved, (iii) the price
at which such Registrable Securities were or are to be sold, and (iv) the
commissions paid or to be paid or discounts or concessions allowed or to be
allowed to such broker dealer(s), where applicable.

 

10. Replacement Certificates. The certificate(s) representing the Registrable
Securities held by any Purchaser (or then Holder) may be exchanged by such
Purchaser (or such Holder) at any time and from time to time for certificates
with different denominations representing an equal aggregate number of
Registerable Securities, as reasonably requested by such Purchaser



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 14

 

(or such Holder) upon surrendering the same. No service charge will be made for
such registration or exchange. Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
any certificates representing a Registrable Security and, in the case of loss,
theft or destruction, of indemnity reasonably satisfactory to it, or upon
surrender and cancellation of such certificate if mutilated, the Company will
make and deliver a new certificate of like tenor and dated as of such
cancellation at no charge to the holder.

 

11. Transfer or Assignment. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns. The rights granted to the Purchasers by the
Company under this Agreement to cause the Company to register Registrable
Securities may be transferred or assigned (in whole or in part) to a permitted
transferee or assignee of Registrable Securities, and all other rights granted
to the Purchasers by the Company hereunder may be transferred or assigned to any
permitted transferee or assignee of Registrable Securities; provided in each
case that the Company must be given written notice by such Purchaser at the time
of or within a reasonable time after said transfer or assignment, stating the
name and address of said transferee or assignee and identifying the securities
with respect to which such registration rights are being transferred or
assigned; and provided further that the transferee or assignee of such rights
agrees in writing to be bound by the registration provisions of this Agreement.

 

12. Reports Under The 1934 Act.

 

With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Holders to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

 

(c) furnish to each Holder so long as such Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144, the Securities Act and
the 1934 Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Holders to
sell such securities pursuant to Rule 144 without registration.

 

13. Miscellaneous.

 

(a) Remedies. The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 15

 

to prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which any of them may be entitled by law or equity.

 

(b) Jurisdiction. Each of the Company and each Purchaser (i) hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court, the
New York State courts and other courts of the United States sitting in the
Borough of Manhattan, New York County, New York State for the purposes of any
suit, action or proceeding arising out of or relating to this Agreement and (ii)
hereby waives, and agrees not to assert in any such suit action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper. The Company and each
Purchaser consent to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this paragraph
shall affect or limit any right to serve process in any other manner permitted
by law.

 

(c) Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing by facsimile, mail or personal delivery and shall
be effective upon actual receipt of such notice. The addresses for such
communications shall be:

 

to the Company:

 

Star Scientific, Inc.

801 Liberty Way

Chester, Virginia 23836

Telephone:

 

(804) 530-0535

Facsimile:

 

(804) 530-8474

Attention:

 

Christopher G. Miller

 

with a copy to:

 

Star Scientific, Inc.

7475 Wisconsin Ave.

Suite 850

Bethesda, MD 20814

Telephone:

 

(301) 654-8300

Facsimile:

 

(301) 654-9308

Attention:

 

Robert Pokusa, Esq.

 

to the Purchasers:

 

As set forth on Schedule I hereto

 

Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 16

 

(d) Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

 

(e) Execution in Counterpart. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that all parties need not sign the same counterpart.

 

(f) Signatures. Facsimile signatures shall be valid and binding on each party
submitting the same.

 

(g) Entire Agreement; Amendment. This Agreement, together with the Purchase
Agreement and the agreements and documents contemplated hereby and thereby,
contains the entire understanding and agreement of the parties.

 

(h) Governing Law. This Agreement and the validity and performance of the terms
hereof shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts executed and to be performed entirely
within such state.

 

(i) Jury Trial. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY.

 

(j) Titles. The titles used in this Agreement are used for convenience only and
are not to be considered in construing or interpreting this Agreement.

 

(k) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

Star Scientific, Inc.

  Page 17

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

STAR SCIENTIFIC, INC.

By:

 

/s/  Paul L. Perito

--------------------------------------------------------------------------------

Name:

 

Paul L. Perito

Title:

 

Chairman, President & C.O.O.

PORTSIDE GROWTH & OPPORTUNITY FUND

By:

 

/s/  Jeffrey Smith

--------------------------------------------------------------------------------

Name:

  Jeffrey Smith

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

Schedule I

 

Name of Purchaser

--------------------------------------------------------------------------------

 

Contact Information

--------------------------------------------------------------------------------

Portside Growth & Opportunity Fund

 

c/o Ramius Capital Group

666 3rd Avenue, 26th Floor

New York, New York 10017

(212) 845-7955

(212) 845-7999

Attention: Jeff Smith